department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date date legend state p city dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were formed as a corporation in the state of for charitable purposes your articles of incorporation state that you were organized exclusively for charitable purposes more specifically to facilitate community-wide mutual assistance so that community members can give and receive help on a voluntary or professional basis you describe your activity as a community self-help program that involves exchanging hours_of_service with hours of assistance when members join your organization they provide a list of skills and services they are willing to share with someone as well as a list of any needs they might have membership is open to any adult living in the p area that has skills to share or has a particular need letter cg catalog number 47630w that others may be able to help at the time of becoming a member an applicant will be given one share for every year over the age of you state it is designed this way to favor elders who may have more need and not be in a position to offer as much service your brochure lists different skills and interests which individuals can choose from that they might be able provide to others this list includes accounting i bookkeeping childcare cleaning computer assistance i cooking meal preparation counseling craft sec_1 driving transportation i end of life counsel i exercise such as yoga financial planning gardening graphic art i healing i house pet sitting legal advice lifting moving thing sec_1 house maintenance i appliance maintenance nursing organizing personal assistance i reading i sewing shopping social networking spiritual practice tax preparation i vehicle maintenance yard work other you indicate there is a simple credit system for keeping track of hours_of_service each hour_of_service is worth one share the person who is being served will lose one of his or her shares for every hour_of_service provided to him or her shares can also be traded or given to others who might need them if providing a service_costs money such as for gas to drive someone or for materials for maintenance then it is the responsibility of the two individuals involved to work this out between them it is also possible for a professional service provider to ask for some compensation but in this case there would be no share exchange the way to gain shares is to serve other members your role is to connect people that need assistance with other residents that want to volunteer their help your organization does not have a staff person that receives monetary compensation your website provides a list of members and their skills along with a list of members with needs individuals can use the volunteer coordinator or your website to make the connections a person may request services through the program by calling your central coordinator who will look for a match based on the service requested time needed proximity and other factors and then contact a potential provider for availability upon accepting a referral the service provider is responsible for calling the service_recipient and arranging the time and place of service after the service is provided either the service provider or the service_recipient report the hours_of_service to you and then credits are given to the provider's account and deducted from the recipient's account for the hours_of_service rendered it is also possible for individual members to make contact directly between themselves without necessarily involving the coordinator's effort reporting of time in rendering service is voluntary and not a requirement for involvement in the program you state it is hoped that you will become an active member once you join but there is no obligation to participate on any level all service is entirely voluntary and you can decline a request for service at any time this does mean that if you need some help at some point there is no guarantee that service will be provided this system of mutual assistance is predicated on the goodwill of a caring community you receive contributions to help pay for the maintenance of the computer system and to help pay for the outreach to the community to secure new members letter cg catalog number 47630w law sec_501 c of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c of the treasury regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations states that an organization is not operated exclusively for the statutory purposes if its net_earnings inure to the benefit of individuals sec_1 c -1 d ii of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest revrul_61_170 1961_1_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses' registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 c of the code although the public received some benefit from the organization's activities the primary benefit of these activities was to the organization's members revrul_69_175 c b states that a nonprofit organization formed by parents of pupils attending a private school that provides school_bus transportation for its members' children serves a private rather than a public interest and does not qualify for exemption under sec_501 c of the code revrul_71_395 c b states that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 c of the code revrul_78_132 1978_1_cb_157 held that a community cooperative organization formed to facilitate the exchange of personal services among members was operating primarily for the private benefit of its members and was not exempt from tax as a social_welfare_organization in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 c of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 c in old dominion box co v united_states 477_f2d_344 h cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non exempt_purpose letter cg catalog number 47630w application of law you are not described in sec_501 c of the code because you are not operated exclusively for exempt purposes as a time banking community network you provide a mutual benefit to the members in your community similar to a barter_exchange which utilizes units of members' time as the currency for reciprocal service exchange this does not further an exempt_purpose under sec_501 of the code as required under sec_1_501_c_3_-1 of the regulations you support and coordinate the exchange of services among your members by maintaining a file of services that members are willing to provide you match service providers and service recipients and maintain accounts of hours_of_service provided under the program you receive contributions to help pay for the maintenance of the computer system and to help pay for the outreach to the community to secure new members you are not described in sec_1_501_c_3_-1 of the regulations because you coordinate the exchange of services for you members therefore you are serving the private interests of your members more than an insubstantial part of your activities results in private benefit to your members which is prohibited under sec_1 c -1 c of the regulations you are similar to the organization described in revrul_61_170 because substantially_all of your resources purposes and activities are used to offer your members a reciprocal exchange of services between each other you are also similar to the organization described in revrul_69_175 because you are formed and operated for the reciprocal exchange of services among your members similar to a barter_exchange therefore you are similarly structured in that a substantial part of your activities serves the private interests of your members you are similar to the organization described in revrul_71_395 because your activities result in private benefit to your individual members through the exchange of services using an alternative monetary system which uses shares the given example of a cooperative art gallery engaged in showing and selling only the works of its own members and which is a vehicle for advancing their careers and promoting the sale of their work fails the operational_test for sec_501 c this closely parallels your organization which is also serving private rather than public interests and as such does not qualify for exemption under sec_501 c of the code you are similar to the organization described in revrul_78_132 because you are a community cooperative organization formed to facilitate the exchange of personal services among members you are similar to the organization described in better business bureau v united_states supra because you were formed for a nonexempt purpose your main activity is to coordinate the exchange of services amongst your members based on their needs the main beneficiaries of your operation are your members rather than the general_public you are similar to the organization described in old dominion box co v united_states supra because you operate for a substantial nonexempt purpose you provide an opportunity for your members to exchange services without the exchange of money the fair_market_value of service received would have been considered income to your members letter cg catalog number 47630w applicant's position you stated you are not a bartering exchange as described in sec_6045 because your operations provide a means for the informal exchange of similar services on a noncommercial basis and do not result in the creation of contractual rights and obligations among members or between members and your organization for the exchange of property or services the services proved by your members are primarily domestic or personal services all services receive a point value based solely on the number of hours_of_service provided without regard to the type of service also a member who has performed services does not thereby have a contractual right to receive any services from you or from your members you do not place any limits on when services must be received thus there could be a gap of several years between the time when a member provides services and the time when the member first receives services a member cannot assign except to family or household members the shares that he or she has accumulated for services performed you are a membership_organization whose membership consists primarily of individuals living in the p area you do not charge a fee for participation or membership in the program and the records you maintain show significant disparities in members' accounts as to the number of hours of services provided and the number of hours of services received some members typically receive many more hours of services than they provide while other members who are apparently motivated by a desire to serve the community typically provide many more hours of services than they receive it is up to the member rather than your organization to determine whether any services will be performed to determine the time and place for performance of services and to ensure that the services are satisfactorily performed you do not have any responsibility for crediting the account of the service provider or debiting the account of the service_recipient unless a member first contacts you and indicates the number of hours_of_service provided service response to applicant's position even though you do not charge for membership the administrative services are performed by volunteers the exchanged services are all performed on a volunteer basis and no contractual rights exist your activities do not meet the operational requirements of sec_501 c performing administrative activities to help members exchange services does not fulfill an exempt_purpose within the meaning of sec_501 c of the code conclusion based on the facts and information submitted you are not operated exclusively for exempt purposes you serve the private interests of your members rather than public interests your activities are merely administrative rather than charitable thus you do not qualify for exemption as an organization described in sec_501 c of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include letter cg catalog number 47630w your organization's name address ein number and a daytime phone number a statement that the organization wants to protest the proposed determination a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter an explanation of your reasons for disagreeing including any supporting documents the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury i declare that i have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
